Citation Nr: 1524629	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-41 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 through August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which among other issues, granted service connection for tinnitus effective July 16, 2010 with an assigned 10 percent initial disability rating.  The Veteran has perfected a timely appeal in which he contests the initial disability rating.

This matter was remanded previously by the Board in July 2014 so that the Veteran could be provided a statement of the case and an opportunity to perfect his appeal.  The Board is satisfied that all necessary development has been performed.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The issues of the Veteran's entitlement to increased disability ratings for bilateral hearing loss, rated as 10 percent disabling; PTSD, rated as 30 percent disabling; and traumatic brain injury, rated as 10 percent disabling, have been raised by the record on a duplicative November 2014 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus has not been productive of marked interference with his daily functioning or ability to perform occupational duties; nor has it required hospitalization, surgery, or in-patient care or resulted in an extraordinary disability picture that is not contemplated by the assigned disability rating.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for tinnitus are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In his claims submissions, the Veteran asserts generally that he is entitled to a higher initial disability rating for his service-connected tinnitus.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

Throughout the course of the appeal period, the Veteran's tinnitus has been rated as being 10 percent disabling pursuant to the rating criteria under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under those criteria, a maximum schedular 10 percent disability rating is to be assigned where the evidence shows recurrent tinnitus.

The Board has considered the potential application of other provisions of Title 38 Code of Federal Regulations, whether or not they have been expressly raised by the Veteran.  Schafrath v. v. Derwinski, 1 Vet. App. 589, 594 (1991).  In doing so, however, the Board sees no other rating criteria that may be applied in this case given the Veteran's apparent symptomatology.

Apparently recognizing that the applicable criteria under DC 6260 do not provide for a disability rating higher than 10 percent for tinnitus, the Veteran's representative has argued in a May 2015 brief that the evidence warrants consideration of an extra-schedular disability rating for the Veteran's tinnitus pursuant to 38 C.F.R. § 3.321.  In support of that assertion, the Veteran's representative asserts broadly that the symptomatology associated with the Veteran's tinnitus "is more debilitating than the diagnostic criterion (sic) under [DC] 6260 appreciates."  The Veteran's representative does not point to any evidence in the record which supports that argument, nor does he state exactly what symptoms or impairment associated with the Veteran's tinnitus creates an exceptional disability picture, as argued in the brief.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extraschedular disability rating is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong under Thun, the evidence in this case simply does not show such an exceptional disability picture that renders inadequate the available schedular rating.  In that regard, VA treatment records dated through January 2015 contain only an isolated complaint of tinnitus reported during VA treatment in May 2010.  At that time, the Veteran reported simply that he was experiencing ongoing tinnitus while denying any history of associated vertigo, otalgia, or ear surgery.  Indeed, tympanometry tests revealed no abnormality of middle ear function.  During VA audiology examinations performed in February 2013 and November 2014, the Veteran continued to report ongoing tinnitus in both ears; however, did not report any associated impairment, inability to perform any ordinary activities, or hospitalization or in-patient treatment for his tinnitus.  Notably, the Veteran reported during a January 2013 VA examination for his PTSD that he had been retired from his ordinary occupation as a home inspector since 1986; however, did not report that his decision to retire was influenced in any way by his tinnitus.  Similarly, no such contention was raised or reported by the Veteran during either of his audiology examinations.  Indeed, the VA examiner opined during both audiology examinations that the Veteran's tinnitus neither impacted the ordinary conditions of his daily life nor his ability to work.  This conclusion appears to be consistent with the other evidence in the record and is not rebutted by any contrary opinions.

The Board acknowledges that audiometric testing performed during the Veteran's VA audiology examinations did demonstrate elevated pure tones and decreased speech recognition abilities in both ears.  Nonetheless, such manifestations and symptoms have already been taken into consideration as part of the disability rating assigned for the Veteran's service-connected bilateral hearing loss disability.  Mindful of the same, the Board observes that consideration of the Veteran's elevated pure tones and decreased speech recognition abilities in relation to the Veteran's tinnitus would result in compensating the Veteran twice for the same symptomatology, and as such, would constitute pyramiding, which is forbidden under the regulations.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993) (stating, "38 U.S.C.A. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology because such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.").

To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his tinnitus.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  For this reason, and as the evidence does not support the assignment of an initial disability rating higher than 10 percent for the Veteran's tinnitus, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The issue of the Veteran's entitlement to a higher initial disability rating for tinnitus arises from the initial grant of service connection for tinnitus in the RO's February 2013 rating decision.  In an October 2012 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence were needed to substantiate his claim for service connection for tinnitus, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The Veteran's claim for service connection for tinnitus was subsequently adjudicated for the first time and granted in the February 2013 rating decision. 

Subject to the foregoing, the Board notes also that, in Dingess, the Court also determined that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has not only been substantiated, but proven.  Thus, in such instances, the notice mandated under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has already been served by virtue of the fact that service connection was granted.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating that section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify the Veteran in connection with his appeal seeking a higher initial disability rating has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, arguments from his representative, and VA treatment records have been associated with the record.  To date, the Veteran has not identified any private treatment related to his tinnitus.  The Veteran was also afforded VA general examinations for his tinnitus in February 2013 and November 2014.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the symptoms, severity, and degree of impairment associated with the Veteran's tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.





ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


